  Case 20-13157         Doc 16     Filed 07/23/20 Entered 07/23/20 08:24:31                Desc Main
                                     Document     Page 1 of 2



                   U.S. Bankruptcy Court for the Northern District of Illinois
                                 Attorney Appearance Form


 Case Title: Dinavia L. Griffin                       Case No. 20-13157


 An appearance is hereby filed by the undersigned as attorney for:
 U.S. Bank Trust National Association, as Trustee of the IGSC Series II Trust

 Attorney name (type or print):       Molly Slutsky Simons

 Firm: Sottile & Barile, Attorneys at Law

 Street address:    394 Wards Corner Road, Suite 180

 City/State/Zip:    Loveland, OH 45140

 Bar ID Number: OH 0083702                            Telephone Number: 513-444-4100

 Email Address: bankruptcy@sottileandbarile.com

 Are you acting as lead counsel in this case?                      ☒ Yes       ☐ No

 Are you acting as local counsel in this case?                     ☐ Yes       ☒ No

 Are you a member of the court’s trial bar?                        ☐ Yes       ☒ No

 If this case reaches trial, will you act as the trial attorney? ☒ Yes         ☐ No

 If this is a criminal case, check your status        ☐ Retained Counsel
                                                      ☐ Appointed Counsel
                                                        If appointed counsel, are you
                                                             ☐ Federal Defender
                                                             ☐ CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C. §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

 Executed on July 23, 2020
 Attorney signature: /s/ Molly Slutsky Simons
                     (Use electronic signature if the appearance form is filed electronically.)
                                                                                         Revised 8/1/2015
  Case 20-13157       Doc 16     Filed 07/23/20 Entered 07/23/20 08:24:31           Desc Main
                                   Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Attorney
Appearance Form upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on July 23,
2020, before the hour of 5:00 p.m.

       David M Siegel, Debtor’s Counsel
       davidsiegelbk@gmail.com

       Marilyn O Marshall, Trustee
       courtdocs@chi13.com

       Patrick S Layng, U.S. Trustee
       ustpregion11.es.ecf@usdoj.gov

       Dinavia L. Griffin, Debtor
       1938 W. 58th Street,
       2nd FL.
       Chicago, IL 60636

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
